DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 4, applicant claims the insert is a screw.  This is new matter. Applicant has not disclosed the insert being a screw prior to the amendment filed 7/14/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant claims the insert is a “screw”.  This appears to be inconsistent with applicant’s disclosure as the insert must at least include other structures besides a screw.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US Patent Application Publication 2007/0139940).
	Re claim 1, Jung et al. discloses a supporting structure for a motor vehicle front end module, the supporting structure comprising a lower crossmember (62, figure 4), a first lateral upright (64), a second lateral upright (the mirror opposite of 64 in figure 4), and an upper crossmember (60), wherein the first lateral upright, the second lateral upright, and the upper crossmember so as to define a frame, said frame being formed of a hybrid material comprising a plastics material and a metallic material (see paragraph 0038).
	Re claim 2, the lateral uprights comprise the plastics material.
	Re claim 3, a support wing (66) is fixed to one end of the upper crossmember and comprises an insert made from the metallic material and covered with the plastics material (as shown by figures 4 and 5).
	Re claim 5, Jung et al. discloses the supporting structure further comprising a support wing (66) fixed to one end of the upper.
	Re claim 6, the support wing being made of the metallic material (as shown in figure 4).
	Re claim 7, said supporting structure comprising a support piece for connecting the support wing to the supporting structure (see the annotated figure below).

    PNG
    media_image1.png
    442
    715
    media_image1.png
    Greyscale

	Re claim 8, the support piece comprises an insert made of the hybrid material comprising the plastics material and the metallic material (as shown by figure 4).
	Re claim 9, Jung et al. discloses a motor vehicle front end module comprising a supporting structure, the supporting structure comprising a lower crossmember (62, figure 4); a first lateral upright (64); a second lateral upright (the mirror opposite of 64 in figure 4); and an upper crossmember (60), wherein the first lateral upright, the second lateral upright, and the upper crossmember define a frame, said frame being formed of a hybrid material comprising a plastics material and a metallic material (see paragraph 0038).
	Re claim 10, wherein the upper crossmember is made of the metallic material (as shown in figure 4), and wherein at least one of the first lateral upright and the second lateral upright are made in the plastics material comprising a metal insert overmolded with the plastics material (as shown in figure 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle front end structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
August 13, 2022